DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 6 June 2022.
Claims 1-23 are currently pending.  In the Amendment filed 6 June 2022, none of the claims are amended.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objections to the drawings are withdrawn as necessitated by Amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2021/0005307 to Knoplioch et al (hereafter Knoplioch).
Referring to claim 1, Knoplioch discloses a system for risk detection, visualization, and resolution using modular chainable algorithms, comprising: 
a computer system having a processor and a memory (see [0086] and [0087]); and 
at least one modular chainable algorithm (see [0056] – The algorithm orchestrator can connect or chain algorithms, customize algorithms and/or otherwise configure algorithms and define algorithm orchestration workflows.) stored on the memory and executable by the processor (see [0086]-[0088]), the first modular chainable algorithm including: 
program code embedded within the modular chainable algorithm and executable by the processor for performing a data modeling or analytic function on source data (see [0052] and [0054] – For each algorithm that has to be executed, the orchestrator invokes analytics as a service (AAAS) to execute the algorithm and awaits a response); 
visualization code embedded within the modular chainable algorithm and executable by the processor for visualizing output of the program code (see [0050]; [0052]; and [0054] – Once the algorithm responses are available, the orchestrator transfers resulting output files produced by the algorithm to the information system.); and 
workflow code embedded within the modular chainable algorithm and executable by the processor for instructing the computer system to automatically perform an action related to the data modeling or analytic function performed by the program code (see [0048]-[0052] – A workflow includes an orchestrated and repeatable pattern of services calls to process DICOM study information, execute algorithms and produce outcomes.). 
Referring to claim 2, Knoplioch discloses the system of Claim 1, wherein the workflow code instructs a subject matter expert to undertake an action relating to the data modeling or analytic function performed by the program code (see [0055] – produce a displayable, interactable and/or otherwise actionable output for the viewer).
Referring to claim 3, Knoplioch discloses the system of Claim 1, further comprising a second modular chainable algorithm executable by the processor and in communication with the at least one modular chainable algorithm (see [0056] – Plurality of models and a plurality of algorithms can be chained together).
Referring to claim 4, Knoplioch discloses the system of Claim 3, wherein the second modular chainable algorithm includes second program code embedded within the second modular chainable algorithm and executable by the processor for performing a data modeling or analytic function on source data (see [0052] and [0054] – For each algorithm that has to be executed, the orchestrator invokes analytics as a service (AAAS) to execute the algorithm and awaits a response).
Referring to claim 5, Knoplioch discloses the system of Claim 4, wherein the second modular chainable algorithm include second visualization code embedded within the second modular chainable algorithm and executable by the processor for visualizing output of the second program code (see [0050]; [0052]; and [0054] – Once the algorithm responses are available, the orchestrator transfers resulting output files produced by the algorithm to the information system.).
Referring to claim 6, Knoplioch discloses the system of Claim 5, wherein the second modular chainable algorithm includes second workflow code embedded within the second modular chainable algorithm and executable by the processor for instructing the computer system to automatically perform an action related to the data modeling or analytic function performed by the second program code (see [0048]-[0052] – A workflow includes an orchestrated and repeatable pattern of services calls to process DICOM study information, execute algorithms and produce outcomes.).
Referring to claim 7, Knoplioch discloses the system of Claim 6, wherein the modular chainable algorithm is accessed by a user via an algorithm user agent computer system (see [0058] – The example client layer includes an administrative user interface to enable a user at an external system, such as the health information system to interact with the algorithm orchestrator to process and route image and/or other exam data.).
Referring to claim 8, Knoplioch discloses the system of Claim 7, wherein the program code is executed by an algorithm data agent computer system (see [0056]).
Referring to claim 9, Knoplioch discloses the system of Claim 8, wherein the algorithm data agent computer system communicates with an algorithm visualization agent computer system, the algorithm visualization agent computer system updating and/or executing the visualization code of the modular chainable algorithm (see [0050]; [0052]; [0054]; and [0056] – plurality of physical and/or virtual machine processors can be instantiated to implement algorithms).
Referring to claim 10, Knoplioch discloses the system of Claim 8, wherein the algorithm data agent computer system communicates with an algorithm workflow agent computer system, the algorithm workflow agent computer system updating and/or executing the workflow code of the modular chainable algorithm (see [0048]-[0052] and [0056] – plurality of physical and/or virtual machine processors can be instantiated to implement algorithms).
Referring to claim 11, Knoplioch discloses the system of Claim 8, wherein output of the program code executed by the algorithm data agent computer system is stored in an algorithm data storage computer system (see [0041]; [0053]; and [0064] – store output).
Referring to claim 12, Knoplioch discloses the system of Claim 3, wherein the at least one modular chainable algorithm includes a pointer to the second modular chainable algorithm (see [0056] – series of rules to implement the algorithms).
Referring to claim 13, Knoplioch discloses a method for risk detection, visualization, and resolution using modular chainable algorithms, comprising the steps of: 
providing a computer system having a processor and a memory (see [0086] and [0087]), and at least one modular chainable algorithm (see [0056] – The algorithm orchestrator can connect or chain algorithms, customize algorithms and/or otherwise configure algorithms and define algorithm orchestration workflows.) stored on the memory and executable by the processor (see [0086]-[0088]);
executing program code embedded within the modular chainable algorithm to perform a data modeling or analytic function on source data (see [0052] and [0054] – For each algorithm that has to be executed, the orchestrator invokes analytics as a service (AAAS) to execute the algorithm and awaits a response); 
executing visualization code embedded within the modular chainable algorithm to visualize output of the program code (see [0050]; [0052]; and [0054] – Once the algorithm responses are available, the orchestrator transfers resulting output files produced by the algorithm to the information system.); and 
executing workflow code embedded within the modular chainable algorithm to automatically perform an action related to the data modeling or analytic function performed by the program code (see [0048]-[0052] – A workflow includes an orchestrated and repeatable pattern of services calls to process DICOM study information, execute algorithms and produce outcomes.). 
Referring to claim 14, Knoplioch discloses the method of Claim 13, further comprising instructing a subject matter expert to undertake an action relating to the data modeling or analytic function performed by the program code (see [0055] – produce a displayable, interactable and/or otherwise actionable output for the viewer).
Referring to claim 15, Knoplioch discloses the method of Claim 13, further comprising providing a second modular chainable algorithm executable by the processor and in communication with the at least one modular chainable algorithm (see [0056] – Plurality of models and a plurality of algorithms can be chained together).
Referring to claim 16, Knoplioch discloses the method of Claim 15, further comprising executing second program code embedded within the second modular chainable algorithm and executable by the processor for performing a data modeling or analytic function on source data (see [0052] and [0054] – For each algorithm that has to be executed, the orchestrator invokes analytics as a service (AAAS) to execute the algorithm and awaits a response).
Referring to claim 17, Knoplioch discloses the method of Claim 17, further comprising executing second modular chainable algorithm include second visualization code embedded within the second modular chainable algorithm and executable by the processor for visualizing output of the second program code (see [0050]; [0052]; and [0054] – Once the algorithm responses are available, the orchestrator transfers resulting output files produced by the algorithm to the information system.).
Referring to claim 18, Knoplioch discloses the method of Claim 17, further comprising executing second workflow code embedded within the second modular chainable algorithm and executable by the processor for instructing the computer system to automatically perform an action related to the data modeling or analytic function performed by the second program code (see [0048]-[0052] – A workflow includes an orchestrated and repeatable pattern of services calls to process DICOM study information, execute algorithms and produce outcomes.).
Referring to claim 19, Knoplioch discloses the method of Claim 13, further comprising executing program code using an algorithm data agent computer system (see [0056]).
Referring to claim 20, Knoplioch discloses the system of Claim 19, further comprising accessing the at least one modular chainable algorithm using an algorithm user agent computer system (see [0058] – The example client layer includes an administrative user interface to enable a user at an external system, such as the health information system to interact with the algorithm orchestrator to process and route image and/or other exam data.).
Referring to claim 21, Knoplioch discloses the method of Claim 19, further comprising updating and/or executing the visualization code of the modular chainable algorithm using an algorithm visualization agent computer system in communication with the algorithm data agent computer system (see [0050]; [0052]; [0054]; and [0056] – plurality of physical and/or virtual machine processors can be instantiated to implement algorithms).
Referring to claim 22, Knoplioch discloses the method of Claim 19, further comprising updating and/or executing the workflow code of the modular chainable algorithm using an algorithm workflow agent computer system in communication with the algorithm data agent computer system (see [0048]-[0052] and [0056] – plurality of physical and/or virtual machine processors can be instantiated to implement algorithms).
Referring to claim 23, Knoplioch discloses the method of Claim 19, further comprising storing output of the program code in an algorithm data storage computer system (see [0041]; [0053]; and [0064] – store output).

Response to Arguments
Applicant's arguments filed with regards to the prior art rejections have been fully considered but they are not persuasive. The Applicant argues that Office Action cites the algorithm orchestrator as being equivalent of the modular chainable algorithm.  The rejections states “The algorithm orchestrator can connect or chain algorithms, customize algorithms and/or otherwise configure algorithms and define algorithm orchestration workflows.”  See [0042] and [0056].  The examiner is not equating the orchestrator to the modular chainable algorithm.  The examiner is equating the algorithms chained by the algorithm orchestrator to the modular chainable algorithm.  Each algorithm is a sequence of processing actions (see [0048]).  The sequence of actions is considered to represent a workflow.  The algorithm is a sequence of computational processing actions used to transform an input image into an output image with a particular purpose or function. The algorithms can include image restoration, image analysis, image synthesis, image enhancement and image compression. See [0048] and [0049].  The are considered to represent visualization code.   
The prior art rejections have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/           Primary Examiner, Art Unit 2167